Dismissed and Memorandum Opinion filed January 12, 2006








Dismissed and Memorandum Opinion filed January 12,
2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00676-CV
____________
 
STEVE
WILLIAMS, Appellant
 
V.
 
DR. WOLLEY
OLADUT, Appellee
 

 
On Appeal from the Probate Court
No. 2
Harris County,
Texas
Trial Court Cause No.
308,018-401
 

 
M E M O R A N D U M  O
P I N I O N




Appellant is apparently appealing the trial court=s order granting appellee=s motion for summary judgment signed
April 8, 2005.[1]  Appellant filed a motion for new trial or to
reinstate on April 27, 2005.  The clerk=s record was filed on September 6,
2005.  Appellant=s brief was originally due October 6,
2005.  The court granted appellant two
extensions of time to file his brief until November 30, 2005.  The court noted that no further extensions
would be granted absent exceptional circumstances.  No brief or further motion for extension was
filed by the deadline.  Accordingly, on
December 15, 2005, the court issued an order stating that unless appellant
filed his brief with a motion reasonably explaining why the brief was late on
or before December 30, 2005, the court would dismiss the appeal for want of
prosecution.  See Tex. R. App. P. 42.3(b).  Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 12, 2006.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson. 
 




[1]  Appellant=s pro se notice of appeal recites that he is appealing
a judgment Arendered on June 3, 2005 and May 6, 2005.@  The clerk=s record filed with this court does not contain a
judgment bearing either of those dates.